Citation Nr: 1224607	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-42 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had verified active duty from June 1980 to August 1980, from March 1985 to June 1987, and from January 1991 to May 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

In January 2006, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board has remanded this claim in order to further develop the evidence in September 2006, April 2009, and July 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board is more than aware that the Veteran's case has been in adjudicative status for several years, and it has already been previously remanded three times.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was necessary for a full and fair adjudication of his claim.

In Stegall v. West, 11 Vet. App. 268, 271   (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

Much of the below-indicated factual and legal/regulatory information has been set out in previous remands by the Board, most recently in July 2010.  For an historical perspective of this claim, however, it is again, in part, repeated.  As noted by the Board in July 2010, the issue of entitlement to service connection for non-Hodgkin's lymphoma was remanded by the Board in January 2006 for additional development.  Specifically, the RO (via the Appeals Management Center (AMC) was to (1) contact the Veteran and request that he provide all available documents and information he had regarding his reported active duty from approximately February to May 1995, including unit of assignment, purpose of assignment (duties performed), and copies of any orders or document relating to the reported active duty; (2) contact the National Personnel Records Center (NPRC) and/or any other applicable records repository in order to request verification of the Veteran's claimed service for the period of February 1995 to May 1995 and to ensure that if there is such service, to identify as active duty, active duty for training, and/or inactive duty for training; and (3) review the claim and issue a supplemental statement of the case (SSOC).

The Veteran did not respond to the AMC's request for information regarding his February to May 1995 period of active service.  In November 2006, the AMC received a response from the service department which noted no active service other than for training purposes.

The AMC continued the denial of the Veteran's claim noting that the NPRC response was "no active service other than for training."  The AMC noted that active duty for training is not considered active duty unless service connection is granted for a condition incurred in or aggravated during the period of active duty for training. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24)  (West 2002); 38 C.F.R. § 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year or in some cases, an initial period of training.  ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes service with the National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d) (2011).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate. 

While the AMC requested NPRC to identify any active duty, active duty for training, or inactive duty training for the period of February 1995 to May 1995, as noted above, the NPRC noted no active service other than for training but did not identify the period and whether they were active duty for training or inactive duty training periods.

As part of the Board's April 2009 remand the AMC was directed to contact the appropriate service department offices and all appropriate National Guard repositories and obtain documentation which sets forth the exact dates of the Veteran's service, including all periods of active duty for training and inactive duty training, between February and May 1995.  The AMC contacted the New Jersey Department of Military and Veterans Affairs which responded in June 2009 that there were no records on file and suggested that they write to the HQ New Jersey Army and Air National Guard Joint Force.  The New Jersey Air National Guard responded in October 2009 that they did not have any records on the Veteran and asked to have him submit a form (SF 180) to the NPRC.  In October 2009, the AMC requested information from the service department, and the NPRC responded in February 2010 that the requested information was not a matter of record and that there was no evidence of Air Force service during the February to May 1995 time period.

The Veteran's medical records indicate that he was flying at Little Rock Air Force Base from February to May 1995.  The Veteran's February 1995 and May 1995 Medical Recommendation for Flying forms were sent to 314 Airlift Wing, DOTM, 53 AS/OPS.  However, the organization noted on the medical form is 53rd Airlift Squadron, part of the 19th Airlift Wing.

The NGB Form 22, Departments of the Army and the Air Force, National Guard Bureau, Report of Separation and Record of Service, indicates that the Veteran separated from the Air National Guard of Delaware on May 21, 1997, and that his primary specialty was Airlift Pilot C-30 and Tanker Pilot KC-135.  The station or installation at which effected was NCCA, New Castle, DE 19720-1615, and the command to which transferred was HQ, ARPC, Denver, CO.  In addition, the Veteran noted on his original application for compensation received in October 1995 that at that time he was a member of the Air National Guard Active Reserve Status with 142 Air Squadron, 2600 Spruance Drive, New Castle, DE 19720.

Thus, the Board determined in July 2010 that an additional effort be made to determine whether the Veteran had any periods of active duty, ACDUTRA, or INACDUTRA after May 1991, and especially for the period between February and May 1995.  Following the Board's July 2010 remand, the Veteran was provided a Form SF-180 to complete.  He did not, unfortunately, return this form to VA.  



A VA Form 21-0820 (Report of General Information), shows that, in July 2010, the Veteran was contacted by the Adjutant State of Alabama Army National Guard in an effort to ascertain which state the Veteran served in with the Air National Guard and his release date.  The Veteran responded that he served with the Delaware Air National Guard and that he was released in approximately July 1997.  The Delaware State Adjutant General was contacted by the AMC in October 2010, and asked to verify the dates of Air National Guard service, including all periods of active duty, active duty for training, and inactive duty for training between February and May 1995 (and any other periods).  Later in October 2010, the Delaware Army National Guard responded by indicating "We have no medical records on file for this soldier."  Clearly, this was not responsive to the AMC's October 2010 development request.  A later November 2010 memorandum supplied by the State of Delaware Department of Military Affairs indicated that the Veteran served with the Delaware Air National Guard from June 16, 1987, to May 21, 1997.  The memorandum also mentioned that upon separation from the Delaware Air National Guard the Veteran was transferred to Headquarters, Air Reserve Personnel Center (APRC), in Denver, Colorado.  

Of particular importance, as evidenced throughout this appeal, the Veteran claims to have had service from February to May 1995, and repeated attempts have been undertaken to verify the type of service for this period (i.e., active duty, active duty for training, or inactive duty training).  Also, as mentioned, the Veteran is shown not to have separated from the Delaware Air National Guard until May 1997.  As the Veteran's non-Hodgkin's lymphoma was first diagnosed in September 1995, it is imperative to the proper adjudication of this claim that the exact dates of his Air National Guard service be identified.  To this, the Board observes that a "Location of Military Records" document is of record.  This record includes a locator system to ascertain the "Current Status of Service Member."  Regarding seeking to verify Air Force personnel service information, and specifically "Reserve, retired reserve in nonpay status, current National Guard officers not on active duty in the Air Force, or National Guard released from active duty in the Air Force," the document instructs that the Air Reserve Personnel Center/DSMR HQ ARPC/DPSSA/B located at 6760 E. Irvington Place, Suite 4600, Denver, CO 80280-4600 be contacted.  Review of the Veteran's claims folder, even though it is shown that in May 1997 he was transferred to Headquarters, Air Reserve Personnel Center (APRC), in Denver, Colorado, does not show that this Denver-based records repository has been contacted in an effort to verify the Veteran's service periods.  This should be accomplished.  

The Board also noted as part of its July 2010 remand that Dr. M.C. wrote a letter in October 2000 on the Veteran's behalf that stated in pertinent part, "Carcinogens, such as Agent Orange, have been implicated in producing lymphoma. There is good reason therefore to believe his exposure to toxins and/or chemicals in the Gulf War could have caused his lymphoma."  In August 1994, the Veteran participated in VA Persian Gulf Registry.  The Veteran reported being exposed to smoke and oil and noted flying through dense smoke. 

It was the Veteran's original contention that during his service in the Persian Gulf region from February 1991 to April 1991, he was exposed to contaminated air from oil fires in Kuwait and that he may have been exposed to other chemical or contaminants.  A February 2002 VA examiner, Dr. C.B., stated that certain carcinogens, such as Agent Orange, have been linked to lymphoma but that she could not determine if these carcinogens were present or not in the Gulf War.  Thus, the Board determined in July 2010 that further development was necessary, including requesting the Veteran provide further clarification as to his claimed chemical exposure and affording him an additional VA examination. 

In January, March, July, and October 2011 letters were mailed from the AMC to the Deputy Assistant Secretary of Defense, Force Health Protection and Readiness, in Falls Church, Virginia.  It was noted that the Veteran had claimed that, while serving in the Persian Gulf, from February to April 1991, he was exposed to contaminated air from oil fires in Kuwait which may have exposed him to other chemical contaminants.  His unit of assignment was noted to be "142 TAS DE ANG MAC."  The Board parenthetically notes that the Veteran is shown to have served during the liberation and defense of Kuwait from January to April 1991.  The AMC requested copies of any reports relating to this incident be provided in an effort to support the Veteran's claim.  The July and October 2011 letters stated that "If the records are destroyed or otherwise unavailable, a negative response is required."  Review of the Veteran's claims folder shows that to date a response from the Deputy Assistant Secretary of Defense, including a "negative reply" has not been received.  Therefore, additional development is here required.  

Finally, the Board notes that the Veteran's claims folder was reviewed by a VA physician in May 2012.  In observing that the onset date of the Veteran's non-Hodgkin's lymphoma was September 7, 1995, the reviewing physician also noted that the Veteran was on active duty until 1991.  It was also reported that the Veteran was seen in 1995 while a National Guard reservist.  The physician opined that it was not as least as likely as not that the symptoms documented during the Veteran's active duty and/or active duty for training were manifestations of the Veteran's non-Hodgkin's lymphoma.  The physician added that it was less likely as not that the Veteran's non-Hodgkin's lymphoma was etiologically related to his active duty service, including exposures to chemicals contained in the oil, fire, and smoke in the Persian Gulf, or other hazardous chemicals verified by official sources.  As the precise periods of active duty, active duty for training, and inactive duty for training concerning the Veteran's Air National Guard service (including all periods of active duty, active duty training, and inactive duty training from between February and May 1995, as well as other periods identified, here including until May 1997), an addendum may be required to this May 2012 VA medical opinion.  In other words, if it is shown that the Veteran was in fact on either active duty or active duty for training in September 1995, the opinion provided may not be the same.  

The Board also wishes to inform the Veteran that as the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Thus, the Veteran is advised that if he does not cooperate in supplying requested information, VA may not be able to obtain evidence in conjunction with his claim.



Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be AGAIN requested to complete a Form Standard Form 180 (SF-180), Request Pertaining to Military Records, for the period February to May 1995 and any other active duty or active duty for training period since May 1991. 

2.  The Veteran should also AGAIN be requested to clarify the chemicals to which he is claiming exposure while serving on active duty from February 1991 to April 1991 as well as any periods of active duty for training or other active periods during his service with the Air National Guard. 

3.  The AMC should contact the appropriate repositories - to specifically include the Air Reserve Personnel Center/DSMR HQ ARPC/DPSSA/B located at 6760 E. Irvington Place, Suite 4600, Denver, CO 80280-4600 -- and obtain documentation which sets forth the exact dates of the Veteran's Air National Guard service, including all periods of active duty, active duty for training, and inactive duty training between February and May 1995 and any other periods identified by the Veteran.

4.  If and only if, additional active duty or active duty for training periods are identified, the AMC should go through the Veteran's medical records and identify (to assist with the VA opinion to be subsequently obtained) those that correspond to any active duty and active duty for training periods (not inactive duty training periods).

5.  Thereafter, the claims file must be made available to and reviewed by the examiner who conducted the May 2012 VA claims file review, and the report should reflect that such a review was made.  If the May 2012 VA physician is not available, the claims file should be made available to and reviewed by an examiner with like qualifications (such as the VA physician who examined the Veteran in March 2010).  

The reviewer/examiner should provide an opinion regarding the date of onset of the Veteran's non-Hodgkin's lymphoma and should provide an opinion as to whether it is at least as likely as not that any symptoms documented during the Veteran's active duty and/or active duty for training are manifestations of the Veteran's non-Hodgkin's lymphoma.  The reviewer/examiner should document as part of the report all periods of service which correspond to verified active duty and/or active duty for training.

The reviewer/examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma is etiologically related to the Veteran's active duty service, including to exposure to chemicals contained in the oil fire smoke in Persian Gulf or any other hazardous chemicals verified by official sources.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.  

6.  Thereafter, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


